Cook, J.
This case presents the issue of whether only surviving beneficiaries named in a will’s residuary clause should receive equal shares of the residuary estate, or whether the children of a beneficiary who also was named in the residuary clause but who predeceased the testator should inherit his share. For *564the reasons that follow, we find that only the surviving named beneficiaries should share in the residuary estate.
I
Following the death of Frances P. Haines, appellee, Dixie Lee Polen, the executor of Haines’s estate, brought a will construction action in the Pickaway County Common Pleas Court, Probate Division. Polen asked the court to construe the will’s residuary clause. The will directed Polen “to distribute the net proceeds [from the residue of the estate] to Dorothy Landrum, Dixie Lee Polen, Dorothy N. Franklin, Ercil Cutler and George Baker, equally share and share alike, the same to be theirs absolutely, or to the survivors thereof.” (Emphasis added.) George Baker predeceased Haines and it is Baker’s children, appellants, who sought a share of the residuary estate as “survivors” of their father. The executor, on the other hand, sought to distribute the residue in equal shares to Landrum, Franklin, Cutler, and herself as “survivors” of the listed beneficiaries who outlived Haines.
Baker’s son and daughter filed a counterclaim, arguing that under the will they are entitled to their deceased father’s share. They argued in the alternative that, because the language of the residuary clause was ambiguous, they are entitled to their father’s share under Ohio’s antilapse statute. R.C. 2107.52(B), the antilapse statute, provides:
“Unless a contrary intention is manifested, in the will, if a devise of real property or a bequest of personal property is made to a relative of a testator and the relative * * * dies after that time, leaving issue surviving the testator, those issue shall take by representation the devised or bequeathed property as the devisee or legatee would have done if he had survived the testator.”
Both sides moved for summary judgment. Finding the residuary clause unambiguous and R.C. 2107.52(B) inapplicable, the trial court granted summary judgment in favor of the executor, Polen. Baker’s children appealed to the Fourth District Court of Appeals. That court affirmed, reasoning that use of the phrase “or to the survivors thereof’ evinced “an intent to avoid operation of R.C. 2107.52(B) and to have the residuary estate vest only in those named beneficiaries who survived” Haines. Baker’s children then appealed to this court.
The cause is now before this court upon our allowance of a discretionary appeal.
II
The parties agree that the dispositive issue here is what the residuary clause of the will means. The question of law posed on summary judgment and reviewed *565here de novo is (1) does “or to the survivors thereof’ as used here require that the “survivors” as among the listed beneficiaries share the residue of the estate, or (2) do the issue of a deceased listed benéficiary take that beneficiary’s share as “survivors”? The executor’s position in (1) above presents a construction of the language that would operate in the manner of a per capita distribution. The appellants’ view in (2) above would have the residuary clause language operate in the manner of a per stirpes distribution.
We begin with the basic law guiding will interpretation. It is axiomatic that “[i]n the construction of a will, the sole purpose of the court should be to ascertain and carry out the intention of the testator.” Oliver v. Bank One, Dayton, N.A. (1991), 60 Ohio St.3d 32, 34, 573 N.E.2d 55, 58, citing Carr v. Stradley (1977), 52 Ohio St.2d 220, 6 O.O.3d 469, 371 N.E.2d 540, paragraph one of the syllabus, and Townsend’s Exrs. v. Townsend (1874), 25 Ohio St. 477, 1874 WL 101, paragraph one of the syllabus. This intent is to be gleaned from the words used. Id., citing Townsend’s Exrs., paragraph two of the syllabus. These words, “ ‘if technical, must be taken in their technical sense, and if not technical, in their ordinary sense, unless it appear(s) from the context that they were used by the testator in some secondary sense.’ ” Ohio Natl. Bank of Columbus v. Adair (1978), 54 Ohio St.2d 26, 30, 8 O.O.3d 15, 17, 374 N.E.2d 415, 418, quoting Townsend’s Exrs., 25 Ohio St. 477, paragraph three of the syllabus.
In deciding the intent of the testator here, we recognize that this court has previously addressed similar survivorship language. We held, for example, that in the context of a parent’s bequest to his unnamed children, “words of survivor-ship should be referred to the period ‘for the payment or distribution of the subject-matter of the gift,’ ” Sinton v. Boyd (1869), 19 Ohio St. 30, 35, 1869 WL 27, quoting Young v. Robertson (1862), 8 Jurist, N.S., 825, and thus only those beneficiaries who had survived the testator were entitled to share in the estate. Id. at paragraph two of the syllabus. We later addressed a will provision that both named specific individuals and included survivorship language in Renner v. Williams (1905), 71 Ohio St. 340, 73 N.E. 221. There, this court addressed a clause that read, “In the case of the death of either one or more of [three named beneficiaries], the survivor or survivors shall inherit the property * * *; if more than one survivor, to be divided equally, share and share alike.” This court interpreted the clause to mean that only the named beneficiary or beneficiaries who were alive at the time of the testator’s death inherited as “survivors.” Id., paragraph two of the syllabus.
The court later explicitly extended the Sinton construction of survivorship language to a residuary clause that provided for distribution to three named beneficiaries, “or their survivors, absolutely and in fee simple, equally, share and share alike,” in Hamilton v. Pettifor (1956), 165 Ohio St. 361, 59 O.O. 470, 135 *566N.E.2d 264. We concluded that the term “survivors” referred to the survivors among those named in that clause, and that the child of a deceased named beneficiary was not entitled to share in the estate. Although the will presumptively made individual bequests, see Jewett v. Jewett (1903), 67 Ohio St. 541, 67 N. E. 1098, summarily affirming Jewett v. Jewett (1900), 12 Ohio C.D. 131, 1900 WL 1176, this court, without explanation, regarded the named beneficiaries as constituting a class. While such a characterization ought to be discounted, we note that the survivorship language nonetheless evinced an intent for the gift to operate in the manner of — but not technically as — a class gift. This latter construction adheres to “[t]he general rule [that] in the interpretations of wills * * * the intention of the testator is to govern, and when that is ascertained, all things must yield to it, the object being to carry out the purposes and intention of the testator as expressed in his will, and all technical rules must bend to this rule.” Jewett, 12 Ohio C.D. 131, 1900 WL 1176, at *2.
Here, the court of appeals recognized the construction set forth in several of the foregoing cases, but found that the cases were “not directly dispositive, * * * because they deal only with common law will construction cases and do not analyze the term ‘survivors’ in the context of R.C. 2107.52(B).” This is only partially true. While this court decided Hamilton before the enactment of current R.C. 2107.52(B), the analogous former R.C. 2107.52 nonetheless existed when this court decided Hamilton,1 Although the court did not refer to former R.C. 2107.52 in Hamilton, such discussion was unnecessary. Because the language of the will evinced the testator’s intent to limit distribution to those surviving beneficiaries, the statute did not apply. Therefore, we find that the construction and effect of “survivors” in Hamilton and its progeny properly inform our decision today. See, also, Cowgill v. Faulconer (1978), 57 Ohio Misc. 6, 8 O.O.3d 423, 385 N.E.2d 327; Shalkhauser v. Beach (1968), 14 Ohio Misc. 1, 43 O.O.2d 20, 233 N.E.2d 527.
*567The majority of those courts from sister jurisdictions that have addressed this issue support our interpretation of the survivorship language in this will.2 A minority of courts have' reached a contrary result.3 In examining these latter cases, however, we find their reasoning either distinguishable or unpersuasive. One such case, for example, has been criticized as an example of a “court overemphasizing] legislative intent and minimizing] the expressed intent of the testator.” In re Robinson’s Will, 37 Misc.2d at 549, 236 N.Y.S.2d at 296, referring to Schneller v. Schneller (1934), 356 Ill. 89, 190 N.E. 121. See, also, Converse v. Byars (1941), 112 Mont. 372, 378, 118 P.2d 144, 146-147. We find that characterization applicable to the construction of the survivorship language that the appellants urge us to adopt.
Therefore, we find that the meaning of “or to the survivors thereof’ in Haines’s will is consistent with this court’s long-standing construction of such words of survivorship. As a result, we conclude that Haines intended for per capita, or equal, distribution of the residuary estate to those named individuals who survived her. And because the will provides for such distribution, the -will evinces sufficient intent to avoid application of the antilapse statute. See Tootle v. Tootle (1986), 22 Ohio St.3d 244, 22 OBR 420, 490 N.E.2d 878, paragraph two of the syllabus.
The appellants, however, advance a number of arguments that they allege support finding a contrary intent on behalf of the testator. They argue, for example, that “the survivors thereof’ must be read to mean the issue of deceased named beneficiaries, because the phrase “the same to be theirs absolutely” conveyed an unconditional gift to each named beneficiary that could not lapse. Because they conclude that the phrase is used in the context of bequests to named individuals and not to a class, the appellants then aver that, pursuant to Martin v. Summers (1995), 101 Ohio App.3d 269, 655 N.E.2d 424, the phrase *568“equally share and share alike” requires a per stirpes and not a per capita distribution.
We find this reasoning unpersuasive. In Martin, the Twelfth District addressed a bequest to the testator’s wife and son, “equally * * * share and share alike.” Id. at 271, 655 N.E.2d at 425. The son predeceased the testator. There were no words of survivorship in the relevant will provisions, which the court of appeals found dispositive in concluding that, although courts have interpreted the quoted language as requiring a per capita distribution, the intent manifested in that will’s clause was for a per stirpes distribution. Id. at 272, 655 N.E.2d at 425-426. We express no opinion here as to the correctness of the Martin rationale. Because of the words of survivorship in the case sub judice, we find Martin of little assistance. The words of survivorship here mandate a per capita distribution, with each surviving beneficiary to take an absolute, or unencumbered, respective share.
Further, it is well settled that “equally share and share alike” designates the manner in which beneficiaries are to take. Mooney v. Purpus (1904), 70 Ohio St. 57, 65, 70 N.E. 894, 895. Such language presumptively indicates an intent for the beneficiaries to take per capita and not per stirpes. Id. at syllabus. See, also, Huston v. Crook (1882), 38 Ohio St. 328, 331. Haines’s treatment of the named beneficiary group similarly requires per capita distribution.
The appellants also contend that, because Item XIX(D) of the will permits the executor to make distributions of the estate to minors, and because none of the named beneficiaries were minors at the time Haines made the will, we must interpret “survivors” as meaning potential minors who would take as issue of the named residual beneficiaries. If we do not, the appellants argue, then Haines’s “express inclusion of instructions for gifts to minors would be irrelevant, meaningless, and without effect.” It is indeed true that “ ‘all the parts of the will must be construed together, and effect, if possible, given to every word contained in it.’ ” Ohio Natl. Bank of Columbus v. Adair, 54 Ohio St.2d at 30, 8 O.O.3d at 17, 374 N.E.2d at 418, quoting Townsend’s Exrs., 25 Ohio St. 477, paragraph four of the syllabus. But the appellants misconstrue the import and effect of Item XIX(D) in this context. Item XIX merely sets forth the powers of the executor; it does not limit or broaden the meaning of the technical words employed in the residuary clause.
Instead, the Item XIX language can be read as targeting provisions of the will wholly distinct from the residuary clause. We note that two provisions of Haines’s will, Items XIV and XV, bequeath personal property to Dixie L. Polen and Dorothy Franklin, respectively. Both individuals are identified as Haines’s nieces, and, as the appellants concede in their appellate brief, both women were related to Haines by consanguinity. While the Item XVII residuary clause *569contains language indicative of Haines’s intent to escape application of R.C. 2107.52, Haines did not include such language in Items XIV and XV. Therefore, should Polen or Franklin have predeceased Haines, the personal property bequests made to them would have passed to Polen or Franklin’s minor children, if any, in accordance with R.C. 2107.52. See Oliver, 60 Ohio St.3d 32, 573 N.E.2d 55, paragraph two of the syllabus. The appellants’ argument — that, because there were no minors in existence when Haines made her will, the language regarding minors must inform our construction of the survivorship language— ignores the possibilities for which the articulated executor powers would account. Given such a possible explanation for the wording of Item XIX(D), the appellants have failed to meet their burden of overcoming the presumed meaning of the survivorship language. Item XIX’s general grant of authority does not change the presumed meaning of the specific survivorship language Haines employed.
Finally, the appellants argue that, if we construe the residuary clause as we do today, the will would have permitted the possibility of intestate disposition. This is so because the will did not set forth an alternative scheme for the disposition of the residuary estate should all of the named beneficiaries have predeceased Haines. But the appellants neither point to any authority mandating the avoidance of intestate disposition, nor account for how this alleged prohibition would come into play if everyone named in the will and their issue had predeceased Haines. While the law disfavors intestate disposition, Wendell v. AmeriTrust Co., N.A (1994), 69 Ohio St.3d 74, 77, 630 N.E.2d 368, 371, the law does not prohibit it.
Ill
For the foregoing reasons, we hold that the language in Haines’s residuary clause provides for per capita distribution to the surviving named beneficiaries, rendering R.C. 2107.52(B) inapplicable. Because the appellants are not entitled to share in the residuary estate, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Douglas, Resnick, F.E. Sweeney and Lundberg Stratton, JJ., concur.
Moyer, C.J., dissents.
Pfeifer, J., dissents.

. Former R.C. 2107.52 was a 1953 recodification of G.C. 10504-73. 1953 H.B. No. 1. The General Assembly then amended R.C. 2107.52 in 1992. Sub.H.B. No. 427, 144 Ohio Laws, Part IV, 5457-5458. The legislative intent behind the amendments was not to alter this court’s construction of survivorship language in regard to wills, however; rather, the amendments were wholly unconcerned with the Hamilton holding. The General Assembly stated in uncodified law:
“In amending sections 2107.01 and 2107.52 of the Revised Code, the General Assembly hereby declares its intent to supersede the effect of the holding of the Ohio Supreme Court on October 26, 1988, in Dollar Savings & Trust Co. of Youngstown v. Turner (1988), 39 Ohio St.3d 182 [529 N.E.2d 1261].” Section 3, Sub.H.B. No. 427, 144 Ohio Laws, Part IV, 5483.
In Dollar Savings & Trust, this court addressed whether R.C. 2107.52 applied to a trust agreement, so as to vest in a beneficiary’s issue that portion of the trust res intended for a beneficiary who predeceased the settlor. We held that the statute was applicable. Id. at syllabus. In superseding this holding, the General Assembly demonstrated a willingness to counter what it perceived to be an undesirable construction of R.C. 2107.52 by this court. The General Assembly has never taken such action in regard to the Hamilton construction.


. See, e.g., In re Estate of Farris (Okla.App.1993), 865 P.2d 1275, 1278; In re Estate of Kirchwehm (1991), 211 Ill.App.3d 1015, 1019, 156 Ill.Dec. 375, 570 N.E.2d 851, 854; Muzzall v. Lanford (Tenn.App.1989), 776 S.W.2d 122, 123-124; Mitchell v. Lowery (1988), 90 N.C.App. 177, 182-184, 368 S.E.2d 7, 10-11; Porter v. Estate of Myrick (Fla.App.1988), 522 So.2d 99, 100; Saia v. Sain (1987), 73 Md.App. 322, 327-329, 533 A.2d 1336, 1338-1339; In re Estate of Burruss (1986), 152 Mich.App. 660, 664-665, 394 N.W.2d 466, 468; In re Miner’s Estate (1971), 129 Vt. 484, 282 A.2d 827; In re Nicholas’ Will (1966), 50 Misc.2d 76, 269 N.Y.S.2d 623; In re Robinson’s Will (Sur.Ct.1963), 37 Misc.2d 546, 548, 236 N.Y.S.2d 293, 295; Hummell v. Hummell (1954), 241 N.C. 254, 258, 85 S.E.2d 144, 147; Coffin v. Short (1954), 82 R.I. 132, 135-136, 106 A.2d 262, 263-264 (construing will language in context of statutory definition of words of survivorship); In re Daniels’ Estate (1951), 107 N.Y.S.2d 190; In re Northrip’s Will (1940), 282 N.Y. 797, 27 N.E.2d 205.


. See, e.g., Early v. Bowen (1994), 116 N.C.App. 206, 213, 447 S.E.2d 167, 172; Gottlieb v. Gottlieb (1987), 142 Wis.2d 937, 417 N.W.2d 197; In re Estate of Allmond (1974), 10 Wash.App. 869, 872, 520 P.2d 1388, 1390-1391; Schneller v. Schneller (1934), 356 Ill. 89, 91-93, 190 N.E. 121, 122-123.